Case: 15-15474   Date Filed: 01/18/2017   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15474
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:14-cv-00026-GKS-DAB



IVORY PETERSON,

                                                      Petitioner-Appellant,

                                 versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                     Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 18, 2017)

Before TJOFLAT, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 15-15474     Date Filed: 01/18/2017    Page: 2 of 6


      Ivory Peterson, a Florida state prisoner proceeding pro se, appeals the

district court’s denial of his Federal Rule of Civil Procedure 60(b) post-judgment

motion challenging: (1) the denial of his prior Rule 60(b) motion for

reconsideration; and (2) the denial of his 28 U.S.C. § 2254 federal habeas corpus

petition. A certificate of appealability was granted on the issue of “[w]hether the

district court err[ed] in denying Peterson’s Rule 60(b) motion based on Peterson’s

contention that it failed to consider or misconstrued Claim One of his § 2254

petition.” On appeal, Peterson argues that the district court erred in denying his

Rule 60(b) motion for relief from judgment because the district court failed to

consider that the first claim of his § 2254 petition, raising a violation of Batson v.

Kentucky, 476 U.S. 79 (1986), related to the State’s conduct in striking prospective

juror Saulsberry, not prospective juror Shelton, from his jury. Peterson contends

that, in his § 2254 petition, he demonstrated that Saulsberry, an African-American,

was unconstitutionally excluded from the jury on account of her race. But, the

State and the district court misconstrued his Batson claim as relating to the

prosecution’s conduct in striking Shelton, another African-American, and used the

prosecution’s race-neutral reasons for striking Shelton as justification for denying

his Batson claim. As the government correctly concedes, because the district court

misconstrued Peterson’s claim that the State violated his constitutional rights




                                           2
               Case: 15-15474     Date Filed: 01/18/2017    Page: 3 of 6


during voir dire, the district court failed to resolve all the claims Peterson raised in

his § 2254 petition. We vacate and remand for further proceedings.

      The appeal of a Rule 60(b) motion is limited to a determination of whether

the district court abused its discretion in denying the motion, and our review shall

not extend to the validity of the underlying judgment. Rice v. Ford Motor Co., 88
F.3d 914, 918–19 (11th Cir. 1996). Under an abuse-of-discretion standard, we will

leave a district court’s ruling undisturbed unless we find that “the district court has

made a clear error of judgment, or has applied the wrong legal standard.” Arthur v.

Thomas, 739 F.3d 611, 628 (11th Cir. 2014) (citation omitted).

      Federal Rule of Civil Procedure 60(b) allows a party to seek relief or reopen

his case based upon the following limited circumstances: (1) mistake or excusable

neglect; (2) newly discovered evidence; (3) fraud; (4) the judgment is void; (5) the

judgment has been discharged; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Although a Rule 60(b) motion may not be used to attack the

district court’s previous resolution of a claim on the merits, it may be used to

challenge a defect in the integrity of the federal habeas proceeding. Gonzalez v.

Crosby, 545 U.S. 524, 532 (2005) (involving a Rule 60(b) motion filed in a

28 U.S.C. § 2255 proceeding).

      When a district court fails to address the claims presented in a § 2254 habeas

petition, we vacate without prejudice and remand the case for consideration of all


                                           3
               Case: 15-15474     Date Filed: 01/18/2017    Page: 4 of 6


the remaining claims. Clisby v. Jones, 960 F.2d 925, 936 (11th Cir. 1992) (en

banc). In Clisby, the district court dismissed thirteen of the petitioner’s claims,

granted habeas relief on one claim, and reserved judgment on the remaining five

claims. Id. at 935. In response, we expressed concern over the “growing number

of cases in which [we were] forced to remand for consideration of issues the

district court chose not to resolve.” Id. at 935–36. We acknowledged the

disruptive effect that such “piecemeal litigation” had on a state’s criminal justice

system. Id. at 935. Accordingly, in an effort to streamline habeas procedure, we

exercised our supervisory authority and instructed district courts to resolve all

claims for relief raised in a petition for writ of habeas corpus pursuant to § 2254,

“regardless of whether habeas relief is granted or denied.” Id. at 936. We have

defined a “claim for relief” as “any allegation of a constitutional violation.” Id.

      Here, the district court misconstrued the Batson claim that Peterson asserted

in his § 2254 petition; therefore, the district court abused its discretion in denying

Peterson’s Rule 60(b) motion for relief from judgment. Clisby, 960 F.2d at 936;

Fed. R. Civ. P. 60(b). Peterson’s § 2254 petition included a claim under “Ground

One” that: (1) the State violated his constitutional rights, as set out in Batson,

Powers, and Davis, by striking Saulsberry, but not Patterson, even though both

jurors testified that they were uncomfortable viewing crime scene photographs;

and (2) his trial counsel was ineffective for failing to correct the State’s


                                           4
               Case: 15-15474        Date Filed: 01/18/2017   Page: 5 of 6


unconstitutional conduct. Although Peterson did not explicitly name Saulsberry in

his § 2254 petition, he submitted “Exhibit E” and “Exhibit F” as evidence for his

Batson claim, both of which were excerpts of the trial transcript showing: (1)

Saulsberry’s testimony regarding viewing crime scene photographs; and (2) the

prosecution’s arguments in support of its motion to strike Saulsberry from the jury.

In the State’s response, it misread Peterson’s claim, stating that “[o]n habeas

review Peterson has only challenged the strike of Ms. Shelton,” and argued that the

prosecution’s race neutral reasons for striking Shelton showed that Peterson could

not demonstrate that the trial court’s judgment was contrary to, or an unreasonable

application of, Batson. Further, in its analysis, the district court misconstrued

Peterson’s Batson claim as relating only to the State’s conduct in striking Shelton

and denied the claim based on the State’s race-neutral reasons for striking Shelton.

Thus, the district court made a clear error in judgment when it determined that

Peterson had not demonstrated any basis for vacating the order of dismissal or

judgment, as the district court was required to address all the claims Peterson

raised in his § 2254 petition, and it wholly failed to address Peterson’s Batson

claim as it related to Saulsberry.

      Here, as the government concedes, the district court abused its discretion by

denying Peterson’s Rule 60(b) motion for relief because the court misconstrued the

first claim of his § 2254 petition as raising a Batson claim as to Shelton, not to


                                             5
              Case: 15-15474    Date Filed: 01/18/2017   Page: 6 of 6


Saulsberry. Upon review of the entire record on appeal, and after consideration of

the parties’ appellate briefs, we vacate and remand for further proceedings.

      VACATED AND REMANDED.




                                         6